OFFICE       OF THE ATTORNEY      GENERAL     OF T’EXAS

                                  AUSTIN




Bonorable
        L. L. 0enn
ffou6ty   Attorru~
tlae8tolJo     ootinty
Oroesbeok,      Tom18

Dear   8lrr




         We aokaowlebge r                               quollt
                                                             ior the
oplnfonof tblr dopartimmt                                utated thar'eln,
antI puoto from your letter




       out or the            or the other    prwanolm

               “l&ad   Preelaat~ QM,    two and tbreo   bare an
       outt5tandln    serlp   iad6btd666r    as tollgw6t     Prr-
       ainot    ona k a,i?oq.oo;   Prwinot   twQ #l22,545.6)      and
Ronarable L. L. GemA,    Page 2



     Pmelnot  Three $98.835.22. These figures SrS
     as ot Je~uary 1, 1942. Theas three preO~AOt8 are           ,
     8pproxImetSly 6 mare IA arrears in the pa-At
     of the outitanding Sorlp.

         "The Ca~mIeeIo~er of Preolnot four AOU de-
    e1ree the auditor to rrlmburee Jdm out ot PUS-
    OiAet8 one, two 8A6 three fr0~ the oeeh qn hapd
    in theeS funds prior to thS appli@Stion of SAY oi
    this QOAS~ OA th0 SOr%p iAdobtednSe8.

         *The auditor (who wee not in ot~Ioe at tbo
    the Of th0 traASfer frCna PmOlAOt fOUr'8 fUAb.tO
    the other p~eoIAot8) dehqe to lc~ow tha follow-
    a1    ~_
         "(11 CM Preolnat Pour AOWbe reImbAreed
    out or the each OS the other prqoinoi; funds by
    tranerrr at this t&3?

          "(2) If ~Preolnot Your oannot be reIPLbAreo&
    ouvof thr aaab OA herd what -way     has it to
    reower   tha SAAS loaned to the other preoinote?
          *. . . .         .,
                            ,

          "Tha c4malierioA*r    or ProolAot   tour eleo 'ha
    thS follow      problem: CoAeolIdatad Roe& Dletriat
    lo. 4 uhloh9 l u& la rJ&Is Juried&otlon      hee AA hSAd        .
    lrplur: raxloy~ The bounbry ~r.mAe0lImS6             BoSd
    DIStriot ~4 St @no ply e borbre the benk or the
    Hmaota    Rlnr.      fll8g Od &CI+iAOt iOUl' WtiOAdS
    loroea the rinr      SA& inol~do;:+ho bfldgo‘at    thiS
    point. ThS ~brlbge ASO& repriring an4oh* deelrre
    t0 ~rnor if ho 0ti ASO nuke! 9r c0ASoiuht0d         rotn
    t0 m&Wiz   S&l.  8illOO  t&S bkim,      OA::@AO'eid.,
    t0udt~6 a~0ifdet0d       SOW.




    trlot jl3 by placed in prSSiAet.94 AA-+30nbi-
    tlon that--After thS ooontr roeb a~& br%dg~
    fund bS  bO@A biTid.d SQUSl1.p iA thS iOut
            Honorable L. L. Ouen,           Peg@ 3



                   preolnote eeoh reoalkg    258, #750.00 shall
                   than be trenefured from preolnot !3 to pre-
                   OfAOt  $4 iA the year 1942 Md eeoh 8uooedIlng
                   year thereef’tsr until the .Stete ahell leeuum
                   the bonded indebtedness ena refund the moneys
                   pela IA by rosa af6trfct 413 which rerund shell m
                   to the ruad8 or preoInct f4 to be spent on~~i-oade
                   in bCAded aIetrIot $13 it whloh the the trenw
                   fU Of the $750.00 rXWi?I PrAOfAOt  #3 to FrUOfAOt
                   $4 ahall oeaee, end preolnot ?3 shell be oredited
                   on euoh peymente with the amount of $750.00 iA
                   the year Road Dletrlot  #13 bonds are eeeUmd
                   (provlaed $750.00 has been treneierred from Pr:
                   3 to Pr. 4 for that pa~rliIouleryear) out 0r eny
                   aash refund mebe to Road Mstrlot I13 fromthe.
                   Board or County sad Roea Dietriot Indebtedness
                   ot Texas, but dl~etrlot #13 shell remeln In pre-
                   OfAOt $4.

                           “$%e oounty     eudltor deeire~e-to know it   this
                   is   a ~i)lld ordu.
                           * . . . ‘.a

..>
  ,/.                 with mferenoe           to your rim  and eesond qumtfone,
            the irtlolee cif VymnPe           Amotatod OlrIl rztetUtee wflloable.
            erec
                                                                                    \
                         Art. 1625. qaoh oouat trueurer shell.                  -
                   hq.8    well-bound bee& la * Ioh Jw ehell’ngfr~
        .          tu Rll olalae lgalnrt hle. oaanty in the order
                   0r proe~tatloa,   an6 if mora tlmn one Is p*                     ’
                   eented at the same tirr  he~ihclll ngleter thorn
                   in the ordu ar~thdr deto. -Ha ehell p

                   same, or any pert thueqf,. be noeltod by zany
                   offloer in     aymmt   of my'idlqbtdh@u      to the
                                4
                   oounty, untlithrre       km    dulyregiStered   in
                   lo o o r b nowith
                                 o     the prwleion6    of this titlai
                   All ala&me in leob oleee~8hel.l be paid ,&n the
                   order‘in u!iieh they are re#eterod.
                           A&.       1626. -alaSks against a ooaatf shall
                   be   regletered       in tbme ule~8e8, 88 r0mu8:
Konorable L. L. tiren; Pa@     4



          .'l.     All Jury eorlp end eorlp leeued ror
     f **ding   j wore.
          "2. All sorlp Issued under the provIelone
     or the rcea low or for rrork done on rOedO and


          "3. Ul the gmerel indebtedneee   or the
     oouAty, 1~0ludI~g feeding ad guarding prIeonue
     end paupers' OlOfmt3.

            Art. 1627. *Sold treasurer shell ontu
     eaoh 01eIm IA the register, statfAg the oleee td
    ~whIoh It belongs, the fame of the peyoe, the
     amount, the date 0s the ala&,    the date or n&a-
     tretfon, the number of euoh alAIm by what eu-
     thorlty Ieeuea, SAd for what eenloe the same
     use Ieau6d, end ehell write oti the reo) or the
     OlaIm Its registration AAmber, the *ord, ..(ngle-       '
     tered,f.  the data of euoh regIetretIon, end ehall
     sign bla name orfioIally th?ret:o.*

           As wee eteted by JueLLICIoeHall, rrftlng the opiafon
or the Oourt or Civil Appeals in the ease or WQkbe~iluo~ vT
PraAkpl couAty, 94 s. 1. (,Zd)11903
                                       i.
           "ArtiolO 1625, R. .S., olearly dowtee the
     order ~nhi~hrarrantedrame~l~ttho             00uAty
     treaeury~ard    to,be paid, a ndlmmnte tcm     ep-
     proprlatlon of the fwde IA the ootuity tnaeurr
     of ell warrants     le&ly  draw@ A&set   the 80~~
     era1 oleeeee of ftmde intho order at tbIr n-
     gletratloA.     And the order or the o~eeionerr~
     oottrt or Frankll.u county 0s July 13, 19fb:n-
     &ring     the ,wounty treasury fir8t to p&y Ourrent
     warrants dram against     the eunty gurual fttnd
     lhiad of e*nlor re4~etretIoA-warmnta drawn
     a&aIAet eeld~ fund Is vIoletIre of art1018 1625,
     R. 8.. and is-theretore void.*
          UBder the kitate or toots AuWItted by you It lpprare
th a t
     80ela ima o f fndo b tediiOwere
                                  ee‘Uy Uk I stared  i.Ufa r m
of Pnoinot HO. 6, ai r8@.TOd    by A+@*     1    eupre. lo mrlp
0r other evldenoa of IndkbtOdn*,Ae woe Ieeued by PreoinOt8 Roe.
1, 2 O&3,  tC PMOfAOt KO. t.

          The holder6 of tho  out&aAdIng~eorIp   OgalMt Pn-
oincte KJas. 1; 2 end 3 have tested inF*nete   IA thr funds-or
    Honoreblo    L. L. OSMA,     Pago 6



    8~16  praoloote to the full extant a$ al8Im   a8 lvfdewed  by
    euoh sorip, end ‘the ConmIeeIoAoret Oourt of LImestoAe Wuity
    has no ‘poker or authority ta dooree a PrefereAoe, thereby
    lmpalring~ euoh rested rights of oreditors  of Piwolnote Nos.
    1, 2 end 3 by paying out tb run48 oi 8814 preoinote to Pre-
    olnot No. h

                 ni8w0re,      tmdar the   r 0M g o l
                                                    ing
                                                     athorItL8,  it18
    our OF~AIOA that your r&ret qurtloa         lhould be~emwered IA
    the negative.

               In emmr   to your seooud qwetlon, It 18 our opln-
    Iin that kreainat No. 4, IA order to be iwlaibureed fix the
    ,funde adranoed to Preoinote Nor. 1, 2 and 3, aunt have Ite
    olalmis against said preolnote  ngletered   end eorlp Ieeuad ror
    the reepeotlre amounts of eel4 alaIm      the nor& so Ieewd
    tti~ieeid.  outor the approprlak fond IA the order of n+e-
            .

               With refetinoe to your ‘third quest&on, reefmIng that
    then surplus money of Road Dletiiot Bo. 4 .I8 the preowde of
    bond8 Ieewd   a~4 ad16 by sold di8trIot, or a put   thereof,
    It is our opinlan that this queatlon ehould be meaend     in
    the negatlre for th naeone.nO     forth SD opinibn x0, O-3851,
    a aopy oi whloh Is loolowd horeuIth.

               No AO~ a~eldar    y&r fourth qae8tlon.         It I* our
    oplqlo~ that the order of the Uoed~8lo~m~            4ourt qtfoted
    above Is void, iA’thrt    It .oautituttr8    8 trenaftir  of the numy
i   from the rundi which are allowto          to Prealnot No. 3 In rio-'
    1etImor    the rights  ,a? the eerlp holders of eeid Preolnot
             (Also ne the ease of Stovall        v. ‘~mY8,     $03 S. W. ‘(2d)
                                                     1
                                                   kra    very truly
    molmD       JUN 18, 1942                  ATTORKEYQEKKRALOBTXA8

    (eI~ed)     @rarer Sfdlore

    TIRST ASSISTART
    ATI’ORNET-                                           Ardal!i~2
                                                                JieeIetant
                                                    APPRovxD
    ANlOO
    ENcLo8uRN


    W.J.P.